— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kramer, J.), rendered December 22, 1980, convicting him of robbery in the first degree and robbery in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The court’s instructions on reasonable doubt do not warrant reversal. In its instructions as to reasonable doubt, the trial court referred to establishing guilt to a "moral certainty”, as well as to wavering minds and even scales. Such language was improper (see, People v Cousart, 74 AD2d 877; People v McCray, 57 AD2d 632). However, an examination of the entire charge indicates that the concept of reasonable doubt was accurately explained to the jury (see, People v Ortiz, 92 AD2d 595, 596; see also, People v Turrell, 66 AD2d 862, affd 50 NY2d 400, cert denied sub nom. Pena v New York, 449 US 1087; People v Giammarino, 105 AD2d 802; People v Townes, 104 AD2d 1057). Mangano, J. P., Gibbons, Niehoff and Kunzeman, JJ., concur.